GREMILLION, Judge.
For the reasons assigned in Griffin v. International Insurance Company, 98-431 (La. App. 3 Cir. 10/7/98); 727 So.2d 485, the decision of the jury finding the City of Abbeville solely at fault is affirmed. The decision of the trial judge finding the City of Abbeville eighty-five percent at fault, Heath Griffin ten percent at fault, and Peggy Griffin five percent at fault is reversed. We harmonize the jury’s and the trial judge’s award of damages, finding the jury’s award more reasonably compensates the plaintiffs for their injuries. The City of Abbeville is given credit for its payment of $914,195.83 on April 23, 1997, which included legal interest to the date of payment. Legal interest continues to accrue on the remainder of the judgment until paid. Costs of this appeal are assessed to the defendant-appellee, the City of Abbeville.
AFFIRMED IN PART; REVERSED IN PART; AND RENDERED.
ORDER
The Application for Rehearing herein having been duly considered:
IT IS ORDERED that a Rehearing Be, and the same is hereby, DENIED, AS MOOT. SEE JOINT MOTION TO DISMISS PLAINTIFFS’ ACTIONS AS TO CERTAIN DEFENDANTS, NAMELY THE CITY OF ABBEVILLE AND INTERNATIONAL INSURANCE COMPANY, BUT RESERVING PLAINTIFFS’ ACTION AGAINST THE REMAINING DEFENDANTS, AND DENYING, AS MOOT, PLAINTIFFS’ APPLICATION FOR REHEARING.